      Case 2:21-cv-00401 Document 1 Filed 02/17/21 Page 1 of 4 PageID #: 1



                                UNITED STATES DISTRICT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

RAYMOND HARVEY CIVIL ACTION NO:

VS.                    JUDGE:

PRELOAD, LLC MAGISTRATE:


                                     NOTICE OF REMOVAL

       NOW COMES Preload, LLC ("Preload") as the sole defendant in the state court suit filed

by Raymond Harvey pending in the 14th JDC for the Parish ofCalcasieu, State of Louisiana,


Docket # 2020-3737, Division G, and files this Notice of Removal to the United States District

Court for the Western District of Louisiana, under 28 U.S.C. § 144 l(b) (diversity of citizenship)

expressly reserving any and all defenses and exceptions available in state court should this case


be remanded represents as follows:


                                                    1.


       On January 25, 2021 counsel for Preload was provided a courtesy copy of the Petition for


Damages in this matter.1 On February 12, 2021, Preload was served with the Petition.2


Accordingly, this Notice of Removal has been filed within thirty days of receipt by Preload of a

copy of the Petition setting forth the claim for relief upon which this action is based.

                                                    2.


       Preload hereby specifically reserves any and all rights to assert as defenses to the Petition


all defenses permitted by Rule 12 of the Federal Rules of Civil Procedure as well as all other




1 Exhibit "A" - e-mail transmission and Petition.
2 Exhibit "B" - citation and Petition.
      Case 2:21-cv-00401 Document 1 Filed 02/17/21 Page 2 of 4 PageID #: 2



jurisdictional, procedural, and venue defenses, in addition to all defenses to the merits of the


action.


                                                  3.    .   .•    •.    ;.   •    .




          No further proceedings have been had in the 14th JDC for the Parish of Calcasieu, State of


Louisiana, as of the date this Notice of Removal was filed.

                                                  4.          •       .    .     .




          Preload removes this action from the 14th JDC for the Parish ofCalcasieu, State of


Louisiana, to the United States District Court for the Western District of Louisiana, pursuant to


28 U.S.C. §§1332 (a)(l) and 1441(b) - diversity jurisdiction. Removal is appropriate under these

provisions when the removing defendant shows:


          1) that there is diversity of citizenship between the plaintiff and defendant;

          2) that the removing defendant is not a citizen of the state in which the action was
                 brought; and,


          3) the jurisdictional amount is satisfied.

                                                  5.


          According to the Petition, plaintiff, Raymond Harvey, is a Louisiana citizen.3 Preload,


LLC is Kentucky limited liability company with its principal place of business in the State of

Kentucky.4 Moreover, at the time of the filing of this Notice of removal, none of the members of


Preload, LLC are citizens of Louisiana. Consequently, complete diversity exists, and the


removing defendant is not a citizen of Louisiana.




3 Exhibit "A" - Petition, opening paragraph.
4 Exhibit "C" - Harvey Affidavit.
      Case 2:21-cv-00401 Document 1 Filed 02/17/21 Page 3 of 4 PageID #: 3




                                                   6.


        The jurisdictional amount is also satisfied. In the Petition, the plaintiff alleges he fell five

stories, "suffered serious injuries, including significant spinal and orthopedic injuries" and that


his "damages are legally sufficient to warrant a jury trial and are sufficient for federal court


jurisdiction."


                                                   7.


        Pursuant to 28 U.S.C. §1446(d), Preload will serve counsel for the plaintiff with written


Notice of Filing and shall file a copy of the Notice with the Clerk of Court of the 14th JDC for the

Parish of Calcasieu, State of Louisiana.


                                                   8.


        As required by 28 U.S.C. §1446(a), copies of all process, pleadings, and orders served


upon Preload are being filed with this Notice of Removal.6


        WHEREFORE, Preload, LLC prays that further proceedings in the 14th JDC for the

Parish of Calcasieu, State of Louisiana, be discontinued and that the suit be removed to the


United States District Court for the Western District of Louisiana.




5 Exhibit "A" - Petition, paras. 6, 7 and 11.
6 Exhibit "D" - Copies of all pleadings served.
      Case 2:21-cv-00401 Document 1 Filed 02/17/21 Page 4 of 4 PageID #: 4



                                            Respectfully submitted,


                                            NEUNERPATE

                                            A/J?^LZ. M.ayeaux
                                            KEVIN P. MERCHANT - #24559
                                            BEN L. MAYEAUX - #19042
                                            One Petroleum Center, Suite 200
                                             1001 West Pinhook Road
                                            Lafayette, Louisiana 70503
                                            Telephone: (337) 237-7000
                                            Fax: (337) 233-9450
                                             Attorneys for Preload, LLC



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has this date been served on all parties

and counsel of record in this proceeding through electronic transmission and/or U.S. Mail.


       Lafayette, Louisiana on the 17th day of February, 2021.




                                       /s/ Ben L. Mayeaux
                                            Counsel
